Citation Nr: 1007470	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for lung cancer, 
claimed as due to exposure to asbestos.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The Veteran's service connection claims were 
adjudicated at the Jackson, Mississippi, RO because he filed 
his claim based on ionizing radiation exposure and VA has 
centralized the processing of such claims at that RO.  The RO 
in Reno, Nevada, otherwise has jurisdiction of the Veteran's 
claims file.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

The issue of service connection for lung cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have participated in a 
radiation-risk activity in service.

2.  Prostate cancer was not manifested in service, was not 
manifested in the first year following discharge from 
service, and is not shown to be otherwise related to his 
service, to include as due to any ionizing radiation therein.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
Veteran's military service and may not be presumed to have 
been incurred in service, including as a result of exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5121A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in August 2007.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A January 2006 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In addition, a 
March 2006 letter informed the appellant of disability rating 
and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination in connection with the Veteran's claim because 
such was not necessary.  Absent any competent (medical) 
evidence suggesting that the Veteran's prostate cancer may be 
related to his service, an examination to secure a medical 
nexus opinion is not necessary.  Additionally, there is no 
persuasive evidence of incurrence in service.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist as to the matters being 
addressed on the merits is met.

Legal Criteria, Factual Background, and Analysis

The Veteran claims that he has developed prostate cancer as a 
result of exposure to radiation while serving onboard the USS 
Semmes.  Specifically, he claims that he was exposed to 
radiation while working on deck near anti-submarine rocket 
(ASROC) missiles, one of which had a nuclear weapon.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
Veteran served 90 days or more of continuous, active military 
service during a period of war and malignant tumors become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  Moreover, service connection can be granted for 
any disease initially diagnosed after discharge from service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases for 
which presumptive service connection may be granted if they 
are manifested in a Veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes "onsite participation" 
in a test involving the atmospheric detonation of a nuclear 
device by the U.S. or a foreign nation.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The Board notes 
that 38 C.F.R. § 3.311 does not provide presumptive service 
connection for radiogenic disease but provides special 
procedures to help a Veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, dose data will be requested from the 
appropriate office.  38 C.F.R. § 3.311(a)(2).  When the dose 
estimates provided pursuant to paragraph (a)(2) are reported 
as a range of doses to which a Veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  38 C.F.R. § 3.311(a)(1).  If the Veteran was 
exposed to ionizing radiation and subsequently developed 
prostate cancer five years or more after service, the claim 
must be referred to the Under Secretary of Benefits for 
consideration before final adjudication.  38 C.F.R. 
§ 3.311(b).

The record does not contain any evidence and the Veteran does 
not claim that prostate cancer was manifested in service or 
in his first post-service year.  His STRs are silent for 
complaints, findings, treatment, or diagnosis relating to 
prostate cancer.  On September 1967 separation examination, 
clinical evaluation of the genitourinary system was normal.  
In fact, prostate cancer was diagnosed in October 2005, about 
38 years after his discharge from service.  Consequently, 
service connection for prostate cancer on the basis that such 
malignant tumor became manifest in service (or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.  Prostate cancer is not among the listed diseases 
that may be presumptively service-connected if in radiation-
exposed Veterans.  Consequently, service connection for 
prostate cancer on a presumptive basis as a disease specific 
to radiation-exposed Veterans under 38 C.F.R. § 3.309(d)(2) 
is not warranted.  

Prostate cancer is deemed a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2).  Accordingly, development was undertaken to 
assist the Veteran in substantiating his claim on such basis.  
However, such development did not reveal that he participated 
in any radiation-risk activities in service.  See 38 C.F.R. 
§ 3.309(d)(3) (listing the activities in service that would 
qualify as "radiation-risk activity").  His service 
personnel records do not show any exposure to radiation.  In 
January 2006, the National Personnel Records Center certified 
that it had no DD Form 1141 (Record of Occupational Exposure 
to Ionizing Radiation) on file for the Veteran.  In April 
2007, the Department of Navy Environmental Health Center 
Detachment notified the RO that it had no record of any 
occupational exposure to radiation for the Veteran.

The Veteran is not precluded from establishing service 
connection with proof of direct causation.  See Combee, 34 
F.3d at 1042.  As noted above, it is the Veteran's contention 
that he was exposed to ionizing radiation while serving 
onboard the USS Semmes.  However, his unsupported assertions 
regarding a scientific matter in which he is not shown to 
have any expertise have no probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Also, although lay evidence may establish a 
diagnosis of certain medical conditions, such as a simple 
medical condition, prostate cancer is not a simple medical 
condition, as the diagnosis requires diagnostic testing to 
identify the disability, which a lay person is not qualified 
to do.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (A layperson is competent to identify a simple 
medical condition, such as a broken leg, but not a form of 
cancer).  The record provides no competent (medical) evidence 
for the proposition that the Veteran's postservice prostate 
cancer is related to his service.

The preponderance of the evidence is against the claim for 
service connection for prostate cancer; there is no doubt to 
be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for prostate cancer, to include due to 
exposure to ionizing radiation, is denied.


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claim of entitlement to service 
connection for lung cancer.  Such development would ensure 
that the Veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA) are met.

There is no specific statutory guidance, nor has the 
Secretary promulgated any regulations in regard to asbestos-
related disease claims.  However, VA has issued a circular on 
such claims.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidance for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease.  M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9-b.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether: (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors  M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, Subsection (h).  See also Dyment v. West, 13 
Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The Veteran essentially contends that he developed lung 
cancer as a result of his exposure to asbestos during his 
period of service in the U.S. Navy from September 1963 to 
September 1967.  The service records confirm the Veteran's 
service aboard the USS Semmes and in France.  The Veteran has 
testified that he served as a deck hand aboard the USS Semmes 
and was exposed to asbestos in the sleeping quarters aboard 
ship as well as in the barracks while serving in France.  The 
Board acknowledges that asbestos was used in the construction 
of Naval vessels during the Veteran's period of time.  
However, service records are negative for any mention of 
asbestos exposure and STRs are negative for any complaint, 
treatment, or diagnosis of a respiratory disorder.  Moreover, 
the Veteran has testified that "he has personal knowledge of 
asbestos" when he was in New York both before and after 
service.  

Medical records from Mountainview Hospital and Medical Center 
reflect that the Veteran was diagnosed with adenocarcinoma, 
well-differentiated, bronchoalveolar-type, in September 2003.  

Before further adjudication of this claim, additional 
development is required.

First, the Veteran submitted a copy of the laboratory test 
result diagnosing adenocarcinoma, well-differentiated, 
bronchoalveolar-type.  The evidence reflects that he receives 
VA treatment and he has undergone private treatment for his 
lung cancer.  VA has notice of the existence of additional 
likely pertinent private and VA records; such records must be 
secured and associated with the claims files.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Second, the RO (AMC) must send the appellant an asbestos-
exposure questionnaire requesting where, when, and how the 
Veteran was exposed, the names of other servicepersons with 
him when he was exposed, and whether any pre or post-service 
work involved asbestos exposure, etc.  The previous VCAA 
letter sent to the appellant failed to provide a copy of this 
questionnaire, generally provided to Veterans who file 
asbestos-related claims.

Third, the RO has not performed the necessary development to 
demonstrate whether or not the Veteran had in-service 
exposure to asbestos.  In this regard, the RO should contact 
any of the appropriate offices, such as the Naval Historical 
Center, the Ships History Branch, or the Navy Medical Liaison 
office (Naval Sea Systems Command), to determine whether the 
Veteran was potentially exposed to asbestos while serving 
aboard the USS Semmes.

Finally, if and only if asbestos exposure during service is 
confirmed, VA should obtain a medical opinion addressing the 
relationship, if any, between the Veteran's lung cancer and 
his asbestos exposure during military service consistent with 
the Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008).  That is, the question here is whether in-
service asbestos exposure, if confirmed, resulted in a 
subsequent respiratory disability (lung cancer).  Upon review 
of the evidence of record revealing lung cancer, if in-
service asbestos exposure is actually confirmed by the RO, a 
VA opinion might aid the appellant in substantiating the 
claim.  Therefore, an opinion from a VA physician as to the 
etiology of the Veteran's lung cancer would be required, if 
and only if asbestos exposure during service is confirmed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, who 
may possess additional records pertinent 
to his claim.  The attention of the RO/AMC 
is specifically directed to records from 
Mountainview Hospital and Medical Center.  
When the requested information and any 
necessary authorizations have been 
received, attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  If the RO/AMC is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform the Veteran of this and ask 
him to provide a copy of any outstanding 
medical records.

2.  Send the appellant an asbestos-
exposure questionnaire requesting where, 
when, and how the Veteran was exposed, the 
names of other servicepersons with him 
when he was exposed, and whether any pre 
or post-service work involved asbestos 
exposure, etc.  (The previous VCAA letter 
sent to the Veteran failed to provide this 
questionnaire, which is generally provided 
to Veterans who file asbestos-related 
claims).

3.  Request verification of the Veteran's 
alleged in-service asbestos exposure 
aboard the USS Semmes and while serving in 
France by contacting the relevant 
Department of Defense office, such as the 
Naval Historical Center, the Ships History 
Branch, or the Navy Medical Liaison office 
(Naval Sea Systems Command).  Enclose a 
copy of the Veteran's service personnel 
records, including his DD Form 214, as 
well as a copy of any statements of record 
in which he describes the ways by which he 
was allegedly exposed to asbestos.  
Request the appropriate office to verify 
the alleged sources of exposure, and ask 
them to indicate whether it was likely 
that the Veteran was exposed to asbestos 
in the course of his assigned duties 
within the military occupational specialty 
(MOS) noted in his service records.  If no 
such opinion can be given, the service 
department must so state, and give the 
reason why.  All efforts to obtain these 
records should be fully documented, and a 
negative response is required if no 
records are available.

4.  If and only if asbestos exposure 
during service is confirmed per the above 
development, then request an appropriate 
VA physician to provide a medical opinion 
as to whether the cause of the Veteran's 
lung cancer is due to in-service exposure 
to asbestos.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history - including, in 
particular, any additional records 
received by order of this remand.  The 
report must state whether such review was 
accomplished.  The examiner is asked to 
provide an opinion whether it is at least 
as likely as not (50 percent or more 
probable) that the Veteran's lung cancer 
is related to in-service exposure to 
asbestos.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The designated VA physician 
should discuss the medical rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings and 
information obtained from review of the 
record.  

5.  After completion of the above, review 
the expanded record, to include all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the issue on 
appeal.  If any issue on appeal remains 
denied, furnish the Veteran with an 
appropriate supplemental statement of the 
case and the case should be returned to 
the Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


